Citation Nr: 0000269	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  93-27 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from March 1984 to January 
1988.

The issue currently on appeal came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1992 rating 
decision.  The case was remanded by the Board by letter in 
August 1994, as the veteran had requested a personal hearing.  
The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in September 1994.  In December 1995, the 
Board remanded the case for the development of additional 
medical evidence.  The requested medical development having 
been completed, this matter is now ready for appellate 
review. 

Another issue, that of entitlement to service connection for 
an acquired psychiatric disability, was also before the Board 
in December 1995.  That issue was resolved by rating action 
of July 1999 which granted service connection for a psychotic 
disorder and rated it as 30 percent disabling.  Since the 
issue on appeal has been resolved in the veteran's favor, the 
matter is no longer before the Board and cannot be considered 
in this decision.  Holland v. Gober, 124 F.3d 42 (1997).


FINDINGS OF FACT

1.  The evidence of record is sufficient to render an 
equitable decision on the veteran's appeal.  

2.  The service medical records contain no complaints or 
findings of a seizure disorder, but contain an entry noting 
that the veteran reported daily use of alcohol.

3.  In December 1990, the veteran was admitted to a private 
hospital after reportedly experiencing a suspected alcohol 
withdrawal seizure; during that hospitalization, he stated he 
had no prior history of seizures.

4.  Other than the December 1990 episode, there is no 
objective medical evidence that the veteran has had any 
seizures.

5.  The veteran filed his claim for service connection for a 
seizure disorder in December 1991.  

6.  In June 1997, a VA neurologist determined that the 
veteran had a history of alcohol related seizures; in 
December 1998 the neurologist opined that the veteran's 
seizure disorder had its inception during his military 
service.

7.  No medical evidence has been presented to show that the 
veteran has any seizure disorder that is unrelated to alcohol 
abuse.


CONCLUSION OF LAW

The veteran's seizure disorder is the result of his abuse of 
alcohol and is not a disability for which VA compensation 
benefits are payable.  38 U.S.C.A. §§ 105(a), 1131, 5107 
(West 1991); 38 C.F.R. § 3.301 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107 and that 
sufficient evidence is contained in the claims file to render 
an equitable decision on the issue on appeal.

Service connection may be granted for a disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303.  

An injury or disease incurred during active military, naval 
or air service will be deemed to have been incurred in the 
line of duty and not the result of the veteran's own 
misconduct, . . . unless such injury or disease was a result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 105(a).  

The pertinent regulation provides that direct service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in the line of duty, and not 
the result of the veteran's own willful misconduct or, for 
claims filed after October 31, 1990, the result of his or her 
abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).
 
The veteran's service medical records show that no seizure 
disorder was complained of or noted during his active 
service.  In October 1984, the veteran referred himself to an 
alcohol and drug abuse prevention and control program, and 
reported that he used alcohol on a daily basis.

In December 1990, the veteran presented to the Detroit Receiving 
Hospital and University Health Center in Detroit, Michigan, 
stating that he had experienced an episode of syncope.  He 
reported that he had no prior history of seizures, and stated 
that he drank heavily, particularly in the prior two-week period.  
The diagnostic impression was syncope, probable seizure, suspect 
alcohol withdrawal seizure, and alcohol abuse. 

The claims file contains records of the veteran's treatment at 
the Chippewa County War Memorial Hospital, in Sault Ste. Marie, 
Michigan, including treatment by Timothy J. Stallman, D.O., of 
Kincheloe, Michigan.  In February 1991, the veteran again 
reported that he had no history of seizures or neurological 
problems prior to his December 1990 episode of syncope.  An entry 
dated in February 1993 noted that a neurologist found that there 
was no definite diagnosis of a seizure disorder based on the 
available evidence.  In March 1993, an electroencephalogram (EEG) 
test yielded normal results.  A computed tomography (CT) scan 
performed in July 1994 was negative.  

In December 1991, the veteran filed his claim for entitlement to 
service connection for a seizure disorder.

The report of the veteran's VA hospitalization in June and July 
1992 listed an Axis III diagnosis of possible seizure disorder.

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in September 1994.  He testified that near the 
end of his military service he had a blackout in which he was 
unconscious for about 15 minutes.

In October 1995, the veteran received treatment from H. R. 
Allott, M.D., the medical supervisor at the Eastern Upper 
Peninsula Mental Health Center, in Sault Ste. Marie, Michigan.  
He reported having had a history of blackouts and seizures, but 
stated he had had none since 1992.

In support of his claim, in March 1996, the veteran submitted a 
statement from a friend
who reported that he observed the veteran fall unconscious onto 
the floor in October 1987.  The friend stated that the veteran 
came to four to five minutes later mumbling unintelligible words.

In July 1996, the veteran was awarded disability benefits by the 
Social Security Administration.  The Board has reviewed the 
medical records considered by the SSA. 

In June 1997, the veteran was afforded a VA examination by a 
neurologist.  The examiner noted that the veteran's chart 
revealed that his only documented seizure, in December 1990, was 
associated with heavy ethanol (alcohol) use.  The diagnosis was 
history of ethanol related seizures.  An EEG test performed in 
July 1997 was normal.

In December 1998, the VA neurologist who had examined the veteran 
in June 1997 opined that the veteran's seizure disorder was 
incurred during his military service.

Upon consideration of all the evidence of record, the Board finds 
that the medical evidence shows that any seizure disorder from 
which the veteran may currently suffer is related to his abuse of 
alcohol rather than to any acquired disability which could be 
considered for the purpose of establishing service connection.  
Given that the veteran's claim for service connection was filed 
after October 31, 1990, pursuant to the provisions of 38 C.F.R. 
§ 3.301(a), any alcohol related seizure disorder is not eligible 
for service connection.  Therefore, his appeal must be denied. 

While the veteran may well believe that he has a non-alcohol 
related seizure disorder, which is causally related to his 
active service, he is not a medical professional.  As such, 
he is not considered legally competent to render opinions 
concerning questions of medical diagnosis or causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, the Board finds that a preponderance of the 
evidence is against the veteran's claim.  The evidence with 
regard to this matter is not so evenly balanced as to raise 
doubt as to any material issue.  38 U.S.C.A. § 5107.


ORDER

Service connection for a seizure disorder is denied.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

